IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2663 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 114 DB 2011
                                :
           v.                   :           Attorney Registration No. 46569
                                :
ROBERT CHARLES CORDARO,         :           (Lackawanna County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 1st day of November, 2019, upon consideration of the Verified

Statement of Resignation, Robert Charles Cordaro is disbarred on consent from the Bar

of this Commonwealth. See Pa.R.D.E. 215. He shall comply with the provisions of

Pa.R.D.E. 217, and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).